IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                           _____________________

                                No. 98-60322
                           _____________________

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

ROBERT GERALD SKINNER, also known
as Eddie Willis, also known as
Lavar Skinner, also known as
Robert Sharp, also known as Rocko,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                          (1:97-CR-48-1)
_________________________________________________________________

                              August 19, 1999

Before JOLLY and SMITH, Circuit Judges, and STAGG,* District Judge.

E. GRADY JOLLY, Circuit Judge:**

     In   this   case,    Robert   Gerald   Skinner   appeals   a   criminal

conviction for possession of cocaine with intent to distribute.

Skinner was arrested by officers of the Gulfport Police Department

after a routine traffic stop.           After the arrest, the police

impounded his car.       During an inventory search prior to his car’s

being towed, the police discovered a closed black book bag.             Upon



    *
     District Judge of the Western District of Louisiana, sitting
by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
opening    it,   they   discovered   approximately            three   kilograms     of

cocaine.

     The only meritorious argument Skinner raises on appeal is that

the district     court    erred   when       it   denied      Skinner’s    motion   to

suppress the evidence discovered in the bag, concluding that the

police conducted a valid inventory search.                    With respect to the

other issues that Skinner raises, we find no reversible error.

     The sole question before us, then, is whether an inventory

search like the one conducted here violates the Fourth Amendment.

In Colorado v. Bertine, 479 U.S. 367, 374 (1987), the Supreme Court

indicated that, provided there are “police regulations relating to

inventory    procedures    administered           in   good   faith,”     the   Fourth

Amendment is satisfied.      We subsequently held in U.S. v. Judge, 846

F.2d 274, 276 (5th Cir. 1988), that a “standard procedure to

inventory seized vehicles,” does not provide sufficient evidence of

a policy with respect to closed containers to permit opening of

closed containers.       Instead, there must be “testimony that agents

relied upon standardized criteria mandating that closed containers

be opened during an inventory search.”                  In Florida v. Wells, 495

U.S. 1, 4 (1990), the Supreme Court addressed the issue of whether

a policy would have to require all containers to be opened, stating

that, although there must be a standardized procedure with respect

to inventorying closed containers, such a procedure may afford

police officers discretion when determining whether or not a

container should be opened.        Based on our cases and Supreme Court




                                         2
precedent, then, there must be some testimony with respect to the

procedure for inventorying closed containers.   The procedure need

not be written and it need not bind the police officer to open

every closed container, but, under Judge, there must be some

testimony with respect to the standard operating procedure for

inventorying closed containers.

     In this case, there is testimony during a suppression hearing

and at trial with respect to the inventorying procedures the

officers followed. At the suppression hearing, Officer Battle gave

the following testimony:

     Q:   Okay. Based upon your training with the Gulfport
          Police Department, when you have a vehicle towed
          are there any certain procedures you’re supposed to
          follow?

     A.   We have an inventory form which we record any
          assets and the condition of the vehicle and so
          forth like that.
                           *     *     *
     Q:   Now, tell the court why you do an inventory search before
          you turn it over to a private towing company.
     A.   To record any assets so that if later on down the line
          the defendant says he had such-and-such article in there,
          we can say either yes, he did, or no, he didn’t. It’s to
          keep a record of any assets.
     Q:   Okay. And that’s standard police procedure.
     A.   Yes, sir. It’s in our manual.1

Then, during the trial itself, Officer Young gave the following

testimony:

     Q:   . . . Why were you doing a vehicle inventory?
     A.   It’s department policy that anytime a subject’s arrested
          that we do a vehicle impound--inventory before we release
          the vehicle to a privately owned towing company.
                           *     *     *

     1
      The police manual is not in the record on appeal.



                                  3
    B:      All right. Tell us what you did. What was your duty and
            what did you do?
    A.      My duty was to do the vehicle impound sheet,2 at which
            time I went to the front seat. I observed a cellular
            phone and I think a few CDS sitting on the front seat.
            I noted on a note pad that--what was in the vehicle. I
            then was going to place it in the back of the trunk for
            safekeeping, at which time I opened the trunk and
            observed a black gym bag.

    Q:      Okay.   Now, stop right there.    When you do a vehicle
            impound report or--do a vehicle impound report, that’s an
            inventory of the contents of the vehicle.
    A.      Yes, it is.
    Q:      All right.    And do you do that according to police
            procedure?
    A.      Yes, I do.
                             *     *     *
    Q:      And what are you inventorying for?
    A.      Just for the personal belongings in the vehicle, just for
            the department’s liability and for the person’s sake too
            so that we can list anything that’s in the vehicle so in
            case it comes up missing, we can show that it was in the
            vehicle at the time of the stop and the impoundment.
    Q:      Okay. So you make an inventory to protect the property
            in the vehicle
    A.      Yes.
    Q:      All right.     Now, did you--Was it standard police
            procedure to--On that date, according to your training,
            was it standard police procedure, when you inventoried
            the contents of the vehicle, you would also inventory the
            contents of the trunk?
    A.      Yes. . . .
                             *     *     *
    Q:      Okay. Now, when you opened the trunk and you--tell us
            what you observed.
    A.      The only thing in the trunk that I observed was a black
            gym bag.
    Q:      Okay. And when you observed the black gym bag, what is
            it you did?
    A.      I opened it up just to make sure there’s no other
            personal belongings that was inside the gym bag.
    Q:      And what did you observe when you looked inside the gym
            bag?



      2
          The vehicle impound sheet is also not in the record on
appeal.



                                  4
     A.    They had camouflage pants on top; and when I pulled the
           pants up a little bit, I observed what I thought to be a
           large amount of cocaine.

     Based on this testimony, it is apparent that the Gulfport

Police    Department   procedure   was   to   inventory   all   personal

belongings in a vehicle prior to towing it and to record such

assets.    It is clear that pursuant to this policy, Officer Young

opened the bag to identify any additional personal belongings and

add them to the inventory.     We therefore conclude that there was

adequate testimony of Gulfport Police Department procedure with

respect to inventorying closed containers for the district court to

conclude that the officers conducted a valid inventory search.

                                                      A F F I R M E D.




                                   5